TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 19, 2016



                                     NO. 03-15-00822-CR


                                  Bobbie Gutierrez, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Appellant has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw her notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.